Citation Nr: 1640699	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Melissa A. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1969 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2011, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.  The Veteran then testified at a hearing before a Decision Review Office (DRO) in August 2011 and before the undersigned Veterans Law Judge in August 2012.  Transcripts of the hearings are included in the claims file.

The Veteran's appeal for service connection of his bilateral hearing loss has previously been before the Board.  This issue was denied by the Board in January 2015.  The Veteran appealed this denial to the Court of Appeals of Veterans Claims (Court), and in a November 2015 Joint Motion for Remand (JMR) the Court vacated the Board's denial and remanded this issue.  In January 2016, the Board remanded the issue for further development, including obtaining additional records from the Veteran.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

In January 2016, the Board additionally remanded the issue of entitlement to service connection for the Veteran's tinnitus.  In a March 2016 rating decision, the RO granted the Veteran's claim for service connection with an effective date of January 27, 2011.  Because this constitutes a full grant of all issues sought on appeal, the issue of service connection is no longer before the Board.

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems. 



FINDING OF FACT

The Veteran's current bilateral hearing loss disability did not begin during, or for several decades after, his active duty service, and was not otherwise caused by service


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Required notice was provided by numerous letters, including those dated February 2011 and February 2016.  In a February 2011 letter, the VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, the VA sent a letter dated February 2016 informing the Veteran of additional evidence required to substantiate his claim following the Court remand.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   As discussed above, the record contains reference to employment records which were not associated with the claims file.  The Board previously remanded this issue in January 2016 in order to obtain these referenced employment records.  On February 1, 2016, the RO/AMC sent a letter to the Veteran's current address requesting he identify his previous employer and complete an attached Authorization and Consent to Release Information waiver.  However, the Veteran did not respond to the RO/AMC's request.  In subsequent mailings, the Veteran was reminded of his need to provide the requested information.  For example, in the March 2016 Supplemental Statement of the Case (SSOC), the RO alerted the Veteran no additional evidence had been received in support of his claim.  As such, the Board finds the VA fulfilled their duty to assist, but were unable to obtain the employment records without participation from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Holding the duty to assist is not a one-way street).  

Although the VA was not able to obtain the Veteran's employment records, the Board finds there was nonetheless substantial compliance with the January 2016 remand directive.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. Appl. 97, 105-06 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialize requested by the Board); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the VA attempted, on numerous occasions, to obtain the required release from the Veteran, the Board finds the VA complied with the directive of the January 2016 remand order. 

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  The Veteran was provided with a VA examination in April 2011.  As noted in the prior Remand, a November 2015 Joint Motion for Remand found that the April 2011 opinion was inadequate with respect to the Veteran's claim for service connection for tinnitus as "the examiner offered no explanation for his opinion regarding the tinnitus claim."  Significantly, the JMR did not find that the opinion pertaining to the hearing loss disability claim was inadequate.  The report of the April 2011 examination reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2011 VA examination report is sufficient upon which to base a decision with regard to the claim for service connection for a bilateral hearing loss disability.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Therefore, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims ("Court") has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to the Veteran's current appeal, the Board finds his bilateral hearing loss constitutes a disability pursuant to 38 C.F.R. § 3.385.  Audiometric testing from January and April of 2011 reflect the Veteran currently has bilateral hearing loss.  Therefore, the presence of a current bilateral hearing loss disability is established. 

The Board additionally finds the Veteran was exposed to loud noises during his time in service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a "personnel specialist."  However, the Veteran clarified his DD 214 was updated to reflect a promotion, and does not fully describe his occupation/duties while in service.  Specifically, the Veteran reported he was "a canoer" and attended field artillery camp for eight weeks prior to this promotion.  In statements throughout his appeals, the Veteran has reported he was regularly exposed to cannon and gun noises.  Accordingly, the Board finds the Veteran was exposed to loud noises, including cannon and gun noises, during his active duty service.

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.  Throughout his appeal, the Veteran asserts his current hearing loss was caused by his exposure to cannon and gun noises during service.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, including the Veteran's service treatment records, to determine whether a nexus between his current bilateral hearing loss and his in-service noise exposure exists.  
 
The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss during his active duty service.  Examinations from his enlistment and separation from service do not suggest the Veteran experienced hearing loss at the level considered a disability under VA regulations.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his May 1967 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
5
LEFT
35
15
15
15
15

As noted above, the Court has held that, using ISO-ANSI standards, "the threshold for normal hearing is from 0 to 20 dB [decibels] and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the results of this audiometric testing reflect the Veteran had some degree of bilateral hearing loss at the time of his entrance to military service.  However, as reflected in the chart below, the results from his March 1969 separation examination do not show any progression or worsening of the Veteran's hearing. 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
5
LEFT
5
0
0
X
5

A comparison of these examinations does not suggest the Veteran's hearing worsened during his time in active service.  Moreover, a review of his service treatment records fails to identify any complaints of, or treatment for, diminished hearing through his time in service.  On the contrary, the Veteran expressly denied any symptoms of hearing loss during his March 1969 separation examination.  This denial was repeated during his August 2012 hearing, when the Veteran testified he did not experience any symptoms of hearing loss during service.  Specifically, when asked if he had problems with hearing while on active duty, he responded "I didn't notice any".  The Veteran additionally testified he did not recall any symptoms of hearing loss during the two decades following his separation from service.  When asked if he experienced problems with his hearing during the 1980s, he responded, "I don't remember."  Therefore, the evidence, including the Veteran's contemporaneous lay statements, does not suggest he developed any hearing loss during his time in active service.

Additionally, the evidence does not establish the Veteran sought any treatment for, or otherwise made any complaint of, any hearing loss for several decades after his separation from active duty service.  An inspection of the Veteran's medical records indicates he did not complain of, or seek treatment for, any hearing loss symptoms until January 2011.  Furthermore, during physical examinations at the BryanLGH Medical Center in March 2002 and November 2006, the Veteran expressly denied any symptoms of hearing loss.  Thus, while the Board finds the Veteran's statements as to continued symptoms of hearing loss since separation to be competent, the Board additionally finds these statements are not credible as they are inconsistent with the contemporaneous statements he made to medical professionals.   See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence has greater probative value that history as reported by the Veteran).

While the absence of contemporaneous medical records does not render the Veteran's lay testimony wholly uncredible, it is a factor the Board has considered.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-27 (Fed. Cir. 2006).  In reviewing the Veteran's appeal, the Board finds both the absence of medical treatment and the denials of symptomology to be probative.  As discussed above, not only did the Veteran not seek out medical treatment for his hearing loss for several decades after service, but he also denied any symptoms of hearing loss during intervening physical examinations.  The Veteran continued to deny any symptoms of hearing loss as late as November 2006.  These two factors, when considered with the Veteran's August 2012 testimony, that he did not experience symptoms of hearing loss during service or for several years afterwards, weigh heavily against an in-service onset of a hearing loss disability or a continuity of symptoms since service.  

As for the medical opinions of record, the Veteran was provided with a VA examination and audiometric testing in April 2011.  During the examination, the Veteran recounted his history of noise exposure during active military service.  The VA examiner reviewed the Veteran's service treatment records, but did not review any private medical records.  As discussed above, the results of this examination document the veteran has a current a current hearing disability under 38 C.F.R. § 3.385.  However, the VA examiner opined the Veteran's current hearing loss was not a result of his in-service noise exposure.  In support of this opinion, the VA examiner explained there was no progression of hearing loss between the Veteran's entrance and separation examinations.  The VA examiner stated while continuous and repeated noise exposure can cause temporary or permanent hearing loss, a normal audiogram after such noise exposure suggests there was a full recovery of hearing acuity.   Furthermore, the VA examiner cited to intervening factors, such as age, health, and recreation noise exposure (during activities such as hunting), which likely contributed to the Veteran's hearing loss.  As a result of all these factors, the examiner opined it was less than likely that the Veteran's hearing loss was related to his noise exposure during active duty service.  

The evidentiary record further contains a positive nexus opinion statement from a private physician, Dr. J.M.  In a December 2011 letter addressed to the VA, Dr. J.M. opines the Veteran's current hearing loss is the result of his exposure to military noise.  Dr. J.M. explains this opinion is based upon a review of the Veterans' military records and lay statements from the Veteran.  However, it does not appear Dr. J.M. considered the Veteran's lack of reported symptoms from the time of his separation through 2011.  Furthermore, Dr. J.M.'s opinion does not address or mention the Veteran's express denials of hearing loss symptoms through November 2006.  Dr. J.M. additionally does not provide any rational or clinical support for his conclusion, citing instead to his experience as a medical professional.  The Board finds this opinion lacks reasoning and is not supported by any rationale.  The Board therefore, gives this opinion less probative weight, as it does not provide a clear rationale for its conclusion.  See Miller v. West, 11 Vet. App. 345 (1998) (finding a mere conclusion without an underlying rationale is of no probative value).  

In conclusion, the Board finds the weight of competent evidence shows the Veteran has a current bilateral hearing loss disability.  However, the weight of evidence does not support the Veteran's bilateral hearing loss is related to his active duty service.  The evidentiary record shows the Veteran did not develop any symptoms of hearing loss during active service.  Rather, the medical evidence indicates the Veteran developed symptoms four decades after his separation from the Army.  The medical opinions of record do not include any probative medical opinion which credibly relates the Veteran's current hearing loss to his active duty service.  Accordingly, the Board finds the elements of service connection have not been met and the Veteran's appeal is therefore denied. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


